                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9        HOLLAND AMERICA LINE, N.V. d/b/a                   CASE NO. C17-1726-JCC
          HOLLAND AMERICA LINE, N.V.,
10        L.L.C., et al.,                                    ORDER
11
                               Plaintiffs,
12              v.

13        ORIENT DENIZCILIK TURIZM SANAYI
          VE TICARET, A.S., d/b/a SEA SONG
14        TOURS, et al.,
15
                               Defendants.
16

17
            This matter comes before the Court on Defendant Karen Fedorko Sefer and Defendant
18
     Orient America’s motion to dismiss Plaintiffs’ second amended complaint (Dkt. No. 47). Having
19
     thoroughly considered the parties’ briefing and the relevant record, the Court finds oral argument
20
     unnecessary and hereby GRANTS in part and DENIES in part the motion for the reasons
21
     explained herein.
22
     I.     BACKGROUND
23
            The underlying facts of this litigation have been detailed in a previous order and will not
24
     be repeated here. (Dkt. No. 41 at 1–3.) The Court previously dismissed Plaintiffs’ claims against
25
     Defendant Sefer and Defendant Orient America because Plaintiffs had not alleged sufficient facts
26
     showing that these Defendants could be personally liable for any claims. (Id. at 14–15.) The

     ORDER
     C17-1726-JCC
     PAGE - 1
 1   Court also dismissed Plaintiffs’ cause of action titled “Alter Ego Liability and Piercing the

 2   Corporate Veil” because piercing the corporate veil is not an independent cause of action. (Id. at

 3   15–16.) Plaintiffs subsequently amended their complaint to allege that Defendant Sefer and

 4   Defendant Orient America are liable for the breach of contract claims, 1 under a theory of

 5   piercing the corporate veil. (Dkt. No. 42 at 20–24.) Plaintiffs further allege that Defendant Sefer

 6   is liable for the remaining causes of action, 2 under a theory of piercing the corporate veil, and for

 7   tortious interference with a contract. (Id. at 24–28.) Defendants Sefer and Orient America move

 8   to dismiss all claims against them. (Dkt. No. 47.)
 9   II.     DISCUSSION

10           A.      Federal Rule of Civil Procedure 12(b)(6) Legal Standard

11           The Court may dismiss a complaint that “fail[s] to state a claim upon which relief can be

12   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must contain

13   sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its face.

14   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when the plaintiff

15   pleads factual content that allows the Court to draw the reasonable inference that the defendant is

16   liable for the misconduct alleged. Id. at 678.

17           A plaintiff is obligated to provide grounds for his or her entitlement to relief that amount

18   to more than labels and conclusions or a formulaic recitation of the elements of a cause of action.

19   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). “[T]he pleading standard Rule 8

20   announces does not require ‘detailed factual allegations,’ but it demands more than an

21   unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting

22   Twombly, 550 U.S. at 555).

23
     1
      Plaintiffs allege two breach of contract claims—(1) breach of the alleged extension of the 2014
24   agreement, and alternatively, (2) breach of the alleged 2015 agreement. (Dkt. No. 42 at 20–24.)
25   2
       Plaintiffs’ remaining causes of action are (1) breach of an implied-in-fact contract, (2) breach of
     the implied covenant of good faith and fair dealing, and (3) unjust enrichment/restitution/quasi-
26   contract. (Dkt. No. 42 at 24–27.)

     ORDER
     C17-1726-JCC
     PAGE - 2
 1          B.      Piercing the Corporate Veil

 2          Defendants Sefer and Orient America argue that the claims against them should be

 3   dismissed because Defendant Orient Turkey is the only potentially liable party and there are

 4   insufficient facts to pierce the corporate veil to hold either Defendant Sefer or Defendant Orient

 5   America liable. (See Dkt. No. 47.) “Washington case law has not clearly defined the

 6   circumstances under which a corporation’s veil can be pierced.” Exxon Mobil Corp. v. Freeman

 7   Holdings of Wash., LLC, 2011 WL 611705, slip op. at 2 (E.D. Wash. 2011). Generally, however,

 8   a plaintiff must make two showings: first, “that the corporate form was used to violate or evade a
 9   duty,” and second, “that the corporate veil must be disregarded in order to prevent loss to an
10   innocent party.” Chadwick Farms Owners Ass’n v. FHC, LLC, 207 P.3d 1251, 1262 (Wash.
11   2009). The first element is satisfied if the corporation is merely an alter ego for the stockholders
12   or if the corporate form is being abused. See Exxon Mobile, 2011 WL 611705, slip op. at 3
13   (explaining that these are not two different doctrines, but instead two ways to establish the first
14   element). Abuse of the corporate form “typically involves ‘fraud, misrepresentation, or some
15   form of manipulation of the corporation to the stockholder’s benefit and the creditor’s
16   detriment.’” Meisel v. M & N Modern Hydraulic Press Co., 645 P.2d 689, 692 (Wash. 1982)
17   (quoting Truckweld Equip. Co. v. Olson, 618 P.2d 1017, 1021 (Wash. Ct. App. 1980)). The
18   second element focuses on the existence of a causal connection—“wrongful corporate activities

19   must actually harm the party seeking relief so that disregard is necessary.” Meisel, 645 P.2d at

20   693.

21          With regard to the first element, Plaintiffs allege a variety of facts, taken as true, that

22   establish a plausible claim of abuse of the corporate form. For example, Plaintiffs allege that

23   Defendant Sefer has acted as though all three Defendants were the same entity (Dkt. No. 42 at ¶¶

24   58, 67); Defendant Orient America sometimes paid amounts owed to Plaintiffs by Defendant

25   Orient Turkey (id. at ¶¶ 59, 68); Defendants failed to maintain proper capitalization and

26   separation of Defendant Orient America and Defendant Orient Turkey (id. at ¶ 60); Defendant


     ORDER
     C17-1726-JCC
     PAGE - 3
 1   Sefer used corporate finances for her personal expenses (id. at ¶ 61); and payments and

 2   communications would come from Defendants as if all three Defendants were the same (id. at ¶

 3   59).

 4          With regard to the second element, at this stage of the litigation, it is not clear whether or

 5   why Defendants breached any contracts with Plaintiffs. But taking the alleged facts as true,

 6   Defendant Sefer’s use of corporate funds to pay for personal expenses could have resulted in a

 7   corporate loss that caused Defendants to be unable to pay the amounts due on the contracts. (See

 8   id. at ¶ 61.) Likewise, Defendant Orient America’s payments on behalf of Defendant Orient
 9   Turkey could have enabled Orient Turkey’s undercapitalization, and its subsequent inability to
10   pay the amounts due on the contracts. (See id. at ¶¶ 59, 68.) In sum, if Defendants breached a
11   contract with Plaintiffs, why Defendants failed to perform on their contract (which is the harm
12   suffered by Plaintiffs) is not known at this stage of the litigation. Therefore, accepting all of the
13   facts alleged in the complaint as true, as the Court must, Plaintiffs have alleged sufficient facts to
14   survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Defendants’ motion
15   to dismiss the claims against Defendants Sefer and Orient America on this ground is DENIED.
16          C.      Tortious Interference Claim
17          A claim for tortious interference with a contractual relationship or business expectancy
18   requires five elements: (1) a valid contractual relationship or business expectancy; (2) the

19   defendant’s knowledge of that relationship; (3) the defendant’s intentional interference inducing

20   or causing a breach or termination of the relationship or expectancy; (4) the defendant’s

21   interference being for an improper purpose or using improper means; and (5) damages. See

22   Leingang v. Pierce Cty. Med. Bureau, Inc., 930 P.2d 288, 300 (Wash. 1997). A party cannot

23   tortiously interfere with her own contract. Reninger v. State Dep’t of Corr., 951 P.2d 782, 788

24   (Wash. 1998). Further, an officer of a corporation cannot be held personally liable for tortious

25   interference with the corporation’s contractual relations, unless that officer acts in bad faith.

26   Olympic Fish Prods., Inc. v. Lloyd, 611 P.2d 737, 739 (Wash. 1980). In this context, bad faith


     ORDER
     C17-1726-JCC
     PAGE - 4
 1   means that the officer is “pursuing purely personal goals with no intent to benefit the

 2   corporation.” Id.

 3          According to the complaint, either Defendant Sefer is a party to the contract or she is an

 4   officer of a corporation that is a party to the contract. (See generally Dkt. No. 42.) Only the latter

 5   theory is a viable claim. See Reninger, 951 P.2d at 788. In order for that claim to prevail,

 6   Plaintiffs must have alleged facts showing that Defendant Sefer acted in bad faith, not merely

 7   that she acted with an improper purpose. See Olympic Fish Prods., 611 P.2d at 739. Therefore,

 8   Plaintiffs have not pled sufficient facts to establish a plausible claim. With regard to the tortious
 9   interference claim, Defendants’ motion to dismiss is GRANTED.
10   III.   CONCLUSION

11          For the foregoing reasons, Defendants’ motion to dismiss (Dkt. No. 47) is GRANTED in

12   part and DENIED in part. Plaintiffs’ tortious interference claim is DISMISSED without

13   prejudice and with leave to amend. If Plaintiffs wish to do so, they must file an amended

14   complaint by January 4, 2019. The amended complaint should only fix the deficiencies identified

15   in the tortious interference claim.

16          DATED this 20th day of December 2018.




                                                            A
17

18

19
                                                            John C. Coughenour
20                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     C17-1726-JCC
     PAGE - 5
